Citation Nr: 1745002	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  13-28 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for benign prostatic hyperplasia (BPH).

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to a higher (compensable) initial disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and spouse


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1970 to May 1974, and from August 1977 to November 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the RO in Houston, Texas, which, in pertinent part, denied service connection for BPH, a bilateral knee disability, and a lumbar spine disability, and granted service connection for bilateral hearing loss and assigned a noncompensable (0 percent) initial disability rating from February 23, 2009 (the date of the claim for service connection).  

In February 2017, the Veteran testified at a Board Videoconference hearing in San Antonio, Texas, before the undersigned Veterans Law Judge (VLJ) sitting in Washington, D.C.  A transcript of the hearing has been associated with the electronic file.  The Board has reviewed the electronic file on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.	The Veteran has a current diagnosis for benign prostatic hyperplasia.

2.	The Veteran had symptoms of BPH during active service.

3.	The Veteran's BPH was incurred in service.

4.	The Veteran is currently diagnosed with tricompartmental arthritis in the knees.

5.	Symptoms of tricompartmental arthritis in the bilateral knees were not chronic in service, were not continuous after service separation, and did not manifest to a compensable degree within one year of separation from service.

6.	The current bilateral knee disability was not incurred in service and is not etiologically related to service.

7.	The Veteran is currently diagnosed with spondylosis of the lumbar spine.

8.	The Veteran experienced and sought treatment for back pain during service.

9.	Symptoms of the lumbar spine disability were not chronic in service, were not continuous since service separation, and did not manifest to a compensable degree within one year of service separation.

10.	The currently diagnosed lumbar spine disability was not incurred in service and is not etiologically related to service, including the lower back pain in service.

11.	For the entire rating period on appeal, the Veteran's bilateral hearing loss has manifested no more than level I hearing in both ears.


CONCLUSIONS OF LAW

1.	Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for benign prostatic hyperplasia have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

2.	A bilateral knee disability was not incurred in active service and may not be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

3.	A lumbar spine disability was not incurred in active service and may not be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

4.	For the entire initial rating period on appeal, the criteria for a higher (compensable) disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.3, 4.7, 4.10, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2017).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the Agency of Original Jurisdiction's initial unfavorable decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

As the instant decision grants service connection for BPH, no further discussion of VA's duties to notify and assist is necessary as to this issue.

With respect to the issues of service connection for a bilateral knee disability and a lumbar spine disability, the RO provided notice to the Veteran in April 2009, prior to the October 2009 rating decision that denied service connection.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.

With respect to the issue of a higher initial disability rating for bilateral hearing loss, this appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection for bilateral hearing loss, thus, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have similarly held regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of an NOD).
  
During the February 2017 Board hearing, the undersigned VLJ heard the Veteran's testimony as to the issues on appeal.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the February 2017 Board hearing, the undersigned VLJ explained the issues that are before the Board on appeal and asked questions to help direct the Veteran's testimony to assist in establishing the underlying claims for service connection and the appeal for a higher initial rating for bilateral hearing loss; thus, the Board concludes that VA has satisfied its duty to notify the Veteran.

VA has also satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek and assist in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, VA treatment records, VA examination reports, and lay statements.

Second, VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided VA examinations in August 2009 and August 2015, the reports for which have been associated with the claims file.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the August 2009 and August 2015 VA examination reports, taken in light of the other lay and medical evidence of record, is thorough and adequate and provides a sound basis upon which to base a decision with regard to the issue on appeal.  The VA examiners reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and offered an opinion with supporting rationale.  

In light of the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.



Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id.; Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The Veteran is currently diagnosed with tricompartmental arthritis in the knees and spondylosis of the lumbar spine (as arthritis) which are "chronic diseases" under 
38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in-service symptoms and "continuous" post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by, or obtained on behalf of, the appellant be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the issues.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Benign Prostatic Hyperplasia

The Veteran generally contends that service connection for BPH is warranted because symptoms of BPH began to slowly develop during active service.  Initially, the Board finds that the Veteran is currently diagnosed with BPH.  A June 1999 VA treatment record reflects a diagnosis of BPH.

After a review of all the evidence of record, both lay and medical, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran had the onset of symptoms of BPH in service and since service separation (i.e., whether BPH was "incurred in" service).  The evidence that weighs against an incurrence of BPH in service includes service treatment records, which are absent of treatment for or diagnosis of BPH or related symptomatology.  Additionally, all of the Reports of Medical Examination conducted throughout active service revealed a normal anus and rectum (and prostate where indicated).   

Favorable evidence supporting a finding that the Veteran had symptoms of BPH in service and since service separation includes an August 1993 service treatment record that reflects that, during the physical examination at service separation, the Veteran reported that it took him a lot longer to finish urinating than it used to.  The service examiner noted the Veteran had experienced symptoms of prolonged urination for three to four years.

After service separation, the Veteran first sought treatment for BPH symptoms in June 1999.  The June 1999 VA treatment record reflects the Veteran complained of inconsistent nocturnal urination, mild dribbling during urination, and that it took excessively long to urinate.  The Veteran reported these symptoms had slowly onset over the last 10 years, that prior prostate examinations were normal, but that he had not had a prostate examination in six years.  Upon examination of the Veteran, the VA provider noted the prostate was moderately enlarged and rendered a diagnosis of BPH.

Further, during the February 2017 Board hearing, both the Veteran and his spouse testified that symptoms of BPH began appearing in the early 1990s.  The Veteran testified that symptoms of slow urination, urinary frequency, and nocturia all began during active service.  The Veteran's spouse also testified that in the early 1990s the Veteran started frequently arising in the middle of the night to use the restroom.

In Walker v. Shinseki, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  While the Veteran's BPH is not a chronic disease listed under 38 C.F.R. § 3.309(a), as indicated above, the Board has nonetheless found the evidence is at least in equipoise on the question of whether the Veteran had BPH symptoms that began during service and continued since service separation, thus tending to show direct service incurrence.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), (d).  As discussed below, however, the Board is granting the service connection claim based on evidence, including that pertinent to service, which establishes that BPH began in service and was so "incurred in" service.  The finding that the Veteran has had BPH symptoms since service is supportive of the claim overall because it tends to show that the symptoms that began in service were the basis for the later diagnosed BPH.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent on in-service and post-service symptoms - dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus - that were later diagnosed as Meniere's disease).

The weight of the competent evidence is at least in relative equipoise on the question of whether the BPH is related to service, that is, whether BPH was incurred in service.  In this case, as there is no adequate medical nexus opinion as to the etiology of the Veteran's BPH, the Board must look to the remaining evidence of record to determine whether service connection is warranted.  Here, the Veteran reported symptoms of prolonged urination at service separation and was later diagnosed with BPH approximately six years after discharge from service.  This diagnosis coupled with the evidence pertinent to service, specifically, the August 1993 service treatment record establishing a three to four year history of BPH symptoms during service, the June 1999 VA treatment record showing a reported 10 year history of BPH symptoms, and the Veteran and spouse's testimony during the February 2017 Board hearing of service onset of symptoms, tends to show that the BPH symptoms had onset during service, that is, BPH was "incurred in" active service.  See 38 C.F.R. § 3.303(d).  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for direct service connection for BPH have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Bilateral Knee Disability

The Veteran generally contends that a bilateral knee disability is the result of service.  In multiple documents, histories, and in the February 2017 Board testimony, the Veteran asserts that a current bilateral knee disability was caused by daily running during service, that he complained about knee pain during service, and has experienced continuous knee pain since service separation.

The Board first finds that the evidence of record demonstrates that the Veteran is currently diagnosed with a bilateral knee disability.  An August 2009 VA examination report shows the Veteran was diagnosed with tricompartmental arthritis in both knees.  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence is against finding that an accident, injury, event, or disease occurred in service that may be related to the currently diagnosed bilateral knee disability.  The evidence does not demonstrate chronic symptoms of arthritis in the knees during service or continuous symptoms of arthritis in the knees since service separation.  

Service treatment records do not reflect any history of a bilateral knee problem in service, or complaints, treatment, or diagnosis of arthritis during service.  On the contrary, the Reports of Medical Examination from November 1973, February 1974, August 1975, November 1976, December 1978, October 1981, August 1985, November 1986, September 1987, September 1988, April 1990, November 1991, November 1992, and August 1993, found the lower extremities and other musculoskeletal systems to be clinically normal.  Additionally, the Veteran denied symptoms of arthritis, rheumatism, or bursitis, bone, joint or other deformity, and a "trick" or locked knee on the corresponding Reports of Medical History from November 1973, August 1975, November 1976, August 1985, November 1986, April 1990, November 1991, and November 1992; the Veteran specifically denied symptoms of arthritis and painful joints when reporting medical history during the December 1978, October 1981, September 1987, and September 1988 service examinations, and denied having any other symptoms or conditions that were not already listed on the medical history form.  An April 1993 service separation examination also indicated a normal clinical evaluation of the Veteran's lower extremities and other musculoskeletal systems, but the Veteran endorsed symptoms of muscle cramps and painful joints for the first time, which was described as occurring after exercise.

While the Veteran complained of exercise-induced muscle and joint pain at service separation, this evidence does not demonstrate a chronic disease of the knees manifested in service as defined under 38 C.F.R. § 3.303(b), including chronic symptoms of arthritis during service.  The chronicity rule does not mean that any manifestation of joint pain in service will permit service connection of arthritis first shown as a clear cut clinical entity, at some later date.  Rather, for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  See 38 C.F.R. § 3.303(b).  

In this case, the Veteran's single complaint of exercise-induced muscle and joint pain at service separation did not result in any diagnosis or treatment as the April 1993 service separation examination found the lower extremities and other musculoskeletal systems to be clinically normal.  Moreover, the Veteran had continuously denied symptoms of arthritis, joint pain, and knee problems throughout active service.  The August 2009 VA examination report, discussed below, also supports the finding that running during active service did not cause the current bilateral knee disabilities.  As such, the Board finds that the single complaint of exercise-induced muscle and joint pain at service separation does not establish chronic symptoms of arthritis in the knees during service.

Further, the lay and medical evidence weighs against a finding of continuous symptoms of arthritis in the knees since service separation; therefore, presumptive service connection under the provisions of 38 C.F.R. § 3.303(b) is not warranted based on either "chronic" in-service or "continuous" post-service symptoms.  As discussed above, neither the service treatment records nor the service separation examination indicated any history or findings or diagnosis of arthritis in the knees, and the Veteran only reported exercise-induced muscle and joint pain at service separation.  The first evidence of arthritis in the left knee is not shown until 2006 in a June 2006 VA treatment record, nearly 13 years after service separation.  The first evidence of arthritis in the right knee is not shown until 2007 in a September 2007 VA treatment record, nearly 14 years after service separation.  

The approximately 13 year period between service and the onset of arthritis in the knees that is shown by the weight of both the lay and medical evidence is one factor - among other factors in this case - that weighs against a finding of in-service incurrence, including by continuous symptoms since service from which service incurrence could be presumed.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  Additional factors weighing against continuous symptomatology since service in this case include VA treatment records that reflect post-service treatment for other ailments and routine examinations starting in 1994.  These treatment records do not indicate an onset of arthritis in the left knee until 2006.  Moreover, the August 2009 VA examination report contains the VA examiner's opinion that the Veteran's current bilateral knee disability is not related to, or caused by, military service.

The same evidence also shows that arthritis in both knees did not manifest within one year of service separation.  Specifically, the medical and lay evidence reflects that arthritis in the left knee is not shown until June 2006 and in the right knee until September 2007, nearly 13 years after service, and other histories presented during treatment do not include a history of symptoms since service.  As arthritis did not manifest within one year of service separation, the criteria for manifestation of a bilateral knee disability in the form of arthritis to a compensable (i.e., at least 10 percent) degree within one year of service separation are not met.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2017).  

On the question of direct nexus between the current bilateral knee disability and service, the Board finds that the preponderance of the lay and medical evidence is against a finding that the currently diagnosed knee disability is causally related to service.  While the Board finds the Veteran credible and competent to report knee pain during service, the evidence of record shows that the reported exercise-induced knee pain is not related to the current bilateral knee disability, either by continuous symptoms or by competent medical opinion.  The weight of the evidence shows that symptoms of a bilateral knee disability occurred after active service, that the Veteran was not treated for knee pain until after service in 2006, and that the tricompartmental arthritis in the knees is more likely than not due to the Veteran's age.

The evidence shows that the Veteran's lower extremities and other musculoskeletal systems were found to be clinically normal during the August 1993 service separation examination.  Additionally, the Veteran continuously denied symptoms of arthritis, joint pain, or knee problems during 13 separate physical examinations throughout active service, and only reported exercise-induced muscle and joint pain at the August 1993 service separation examination.

Further, the Veteran underwent a VA examination in August 2009, at which time the diagnosis was tricompartmental arthritis in the knees.  During the August 2009 VA examination, the Veteran reported that frequent long-distance running during active duty, including marathon running, irritated the knees, but denied a history of trauma to the knees.  After examining the Veteran, the August 2009 VA examiner opined that it is less likely than not that the current bilateral knee disability was caused by, or the result of, military service.  The VA examiner explained that current literature on medical research indicates that running, whether in service or in civilian life, does not promote the development of arthritis.  The VA examiner also explained that everyone is likely to develop arthritis in one joint or another over the course of time, indicating that the Veteran's arthritis is likely due to age.  Finally, the VA examiner noted that during the 16 years, 3 months, and 12 days from service induction until service separation, the Veteran had not sought treatment for any knee problems, which strongly suggests that the current bilateral knee disability was not caused by service.

The Board has considered the Veteran's contentions that the knee pain experienced during service is related to the current bilateral knee disability, that doctors he worked with during service told him that he probably had arthritis and instructed him to take Motrin to treat the knee pain, and that service treatment records showing a prescription for Motrin is evidence of the knee pain experienced during service.  Although the Veteran is a registered nurse, indicating some level of medical competency, the record reflects that the Veteran is an operating room nurse.  Thus, under the facts of this particular case, the Veteran is not shown to have the requisite medical training or credentials to be able to render a competent medical opinion regarding the cause of the currently diagnosed bilateral knee disability.  

The etiology of the Veteran's bilateral knee disability is a complex medical etiological question dealing with the origin and progression of the orthopedic system, and such disability is diagnosed primarily on clinical findings and physiological testing, in addition to symptoms such as knee pain.  Thus, while the Veteran is competent to relate knee pain that he experienced at any time, under the facts of this case that include no in-service knee injury, or chronic or continuous knee symptoms until many years after service, he is not competent to opine as to whether there is a link between the current bilateral knee disability and running during active service, or to differentiate between knee pain caused by exercise as opposed to knee pain related to arthritis.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL injury is too "medically complex" for lay diagnosis); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).

Based on the evidence of record, the weight of the competent and credible evidence demonstrates no relationship between the Veteran's current bilateral knee disability and active duty service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim of service connection for a bilateral knee disability on a direct, presumptive, or any other basis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for a Lumbar Spine Disability

The Veteran generally contends that a current lumbar spine disability is the result of military service.  Specifically, in a February 2009 statement and in testimony during the February 2017 Board hearing, the Veteran asserts that he injured his back while tossing boxes from person to person at the post office during service.  The Veteran also claims that he injured his back a second time while moving boxes in preparation of service separation.  

Initially, the Board finds that the Veteran is currently diagnosed with a lumbar spine disability.  An August 2009 VA examination report shows the Veteran was diagnosed with spondylosis of the lumbar spine.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran experienced back pain during service, without evidence of accident, injury, disease, or event in service that may be related to the currently diagnosed lumbar spine disability.  Service treatment records reflect that the Veteran sought treatment twice for back pain in service, once in November 1990 and again in December 1991; however, service treatment records reflect that both instances of back pain were treated and resolved.  The August 2009 VA examination report, discussed below, also supports the finding that the Veteran's low back pain during service was resolved without prolonged effects or residuals.

While the Veteran complained of back pain during service, the evidence does not demonstrate a chronic disease of the lumbar spine manifested in service as defined under 38 C.F.R. § 3.303(b), including chronic symptoms of arthritis during service.  The chronicity rule does not mean that any manifestation of joint pain in service will permit service connection of arthritis first shown as a clear cut clinical entity, at some later date.  Rather, for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  See 38 C.F.R. § 3.303(b).  

In this case, the complaints and treatment for back pain during service were intermittent isolated findings.  Service treatment records reflect that no diagnosis was rendered for the November 1990 complaint of back pain, and that the Veteran was diagnosed with a low back strain during the December 1991 incident.  Regardless of the two complaints of back pain during service, the evidence does not demonstrate chronic symptoms of arthritis in the lumbar spine during service or continuous symptoms of arthritis in the lumbar spine since service separation.  Service treatment records do not reflect any history of a lumbar spine problem in service, or complaints, treatment, or diagnosis of arthritis either during service (aside from the 1990 and 1991 complaints of back pain) or by the Veteran when reporting medical history at service separation.  Instead, the Reports of Medical Examination from November 1973, February 1974, August 1975, November 1976, December 1978, October 1981, August 1985, November 1986, September 1987, September 1988, April 1990, November 1991, November 1992, and August 1993 indicate the Veteran's spine was found to be clinically normal.  Additionally, the Veteran denied symptoms of arthritis, rheumatism, or bursitis, bone, joint or other deformity, and recurrent back pain on the corresponding Reports of Medical History from November 1973, August 1975, November 1976, August 1985, November 1986, April 1990, November 1991, and November 1992; the Veteran specifically denied symptoms of back pain, arthritis, painful joints, and backaches when reporting medical history during the December 1978, October 1981, September 1987, September 1988, and August 1993 service examinations.  Notably, the Veteran continued to deny symptoms of back pain and backaches during the service examinations that were performed after the November 1990 and December 1991 complaints of back pain and the August 1993 service separation examination report shows the Veteran's spine and other musculoskeletal systems were clinically normal upon service separation.  As such, the Board finds that these were isolated instances of back pain and do not establish chronic symptoms of arthritis in the lumbar spine during service.  

Further, the lay and medical evidence weighs against a finding of continuous symptoms of arthritis in the lumbar spine since service separation; therefore, presumptive service connection under the provisions of 38 C.F.R. § 3.303(b) is not warranted based on either "chronic" in-service or "continuous" post-service symptoms.  As discussed above, neither the service treatment records nor the service separation examination indicated any history or findings or diagnosis of arthritis in the lumbar spine.  The first evidence of arthritis in the lumbar spine is not shown until 2000 in an October 2000 VA treatment record containing the VA provider's assessment of mechanical lower back pain with probable degenerative joint disease; the October 2000 VA treatment record does not show that any X-rays of the lumbar spine were taken or that the VA provider's assessment was based on any other imagining studies of the lumbar spine.  

The first confirmed diagnosis of arthritis in the lumbar spine is not shown until 2009 in the August 2009 VA examination report, nearly 16 years after service separation.  The approximately 16 year period between service and the onset of arthritis in the lumbar spine is only one factor, among other factors in this case, that weighs against a finding of in-service incurrence, including by continuous symptoms since service from which service incurrence could be presumed.  See Buchanan, 451 F.3d 1336; see also Maxson, 230 F.3d at 1333.  Additional factors weighing against continuous symptomatology since service in this case include post-service treatment records showing a single complaint of lower back pain in October 2000.  The October 2000 VA treatment record does not indicate a history of continuous symptoms of back pain since service.  Further, the August 2009 VA examination report includes the VA examiner's opinion that the current lumbar spine disability is not related to, or caused by, military service.

The same evidence also shows that arthritis in the lumbar spine did not manifest within one year of service separation.  Specifically, the medical and lay evidence reflects that the Veteran was first diagnosed with spondylosis of the lumbar spine during the August 2009 VA examination, nearly 16 years after service, and other histories presented during treatment do not include a history of symptoms since service.  As arthritis did not manifest within one year of service separation, the criteria for manifestation of a lumbar spine disability in the form of arthritis to a compensable (i.e., at least 10 percent) degree within one year of service separation are not met.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Next, on the question of direct nexus between the current lumbar spine disability and service, the Board finds that a preponderance of the lay and medical evidence is against a finding that the currently diagnosed lumbar spine disability is causally related to service.  As discussed above, while the Board finds the Veteran credible and competent to relate back pain during service, the evidence of record shows that the back pain was treated and resolved so as not to be related to the current lumbar spine disability, either by continuous symptoms or by competent medical opinion.  The weight of the evidence shows that symptoms of the lumbar spine disability occurred after active service and that the Veteran was treated for back problems until after service in 2000, and was not diagnosed with arthritis in the lumbar spine until after service in 2009.

As discussed above, service treatment records reflect two complaints of back pain during service in 1990 and in 1991 that were treated and resolved without prolonged effects or residuals.  Numerous subsequent service examination reports show the Veteran's spine was found to be clinically normal, including at service separation, and the Veteran consistently denied symptoms of back pain, arthritis, joint pain, and backache throughout service and at service separation.

The Veteran underwent a VA examination in August 2009.  The August 2009 VA examination report reflects the Veteran reported hurting his lower back during service while throwing boxes in the mail room; the Veteran endorsed continuous symptoms of low back pain since that time.  X-rays of the lumbar spine taken during the August 2009 VA examination revealed degenerative changes of the lumbar spine and the VA examiner rendered a diagnosis of spondylosis of the lumbar spine without lower extremity radiculopathy.  The August 2009 VA examiner opined that it is less likely than not that the current lumbar spine disability is related to the reported back injury during service.  The VA examiner explained that service treatment records show two instances of back pain during service without prolonged effects or residuals.  Further, post-service treatment records do not reflect any treatment directly related to the back pain during service.  As such, the VA examiner assessed that the medical evidence of record does not show that the back pain experienced in service had continued to persist or was exacerbated after service separation.

Based on the foregoing evidence, the weight of the competent evidence demonstrates no relationship between the Veteran's current lumbar spine disability and active duty service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim of service connection for a lumbar spine disability on a direct, presumptive, or any other basis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Initial Disability Rating for Bilateral Hearing Loss

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2017).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2017).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Ratings for service-connected hearing loss range from noncompensable (0 percent) to 100 percent.  These ratings are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  In rating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

Diagnostic Code (DC) 6100 provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  The hearing impairment is established by a state licensed audiologist including a controlled speech discrimination test and the pure tone threshold average, which is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz (Hz), divided by four.  Table VII is used to determine the percentage rating by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  See 38 C.F.R. § 4.85.  

Under 38 C.F.R. § 4.86(a), when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table IV or Table VIa, whichever results in the higher numeral.  Each ear is to be evaluated separately.  The provisions of 38 C.F.R. 
§ 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  

In Martinak, the Court held that, in addition to providing objective test results, a VA audiometric examination report must address the functional effects caused by a hearing disability because an extraschedular rating under 38 C.F.R. § 3.321(b) "does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted."  The Court also noted that VA's policy requiring VA audiologists to describe the effect of a hearing disability on occupational functioning and daily activities facilitates extraschedular determinations by requiring VA audiologists to provide such information.  Martinak, 21 Vet. App. at 455.

In this case, the Veteran asserts that a higher (compensable) initial disability rating is warranted for the service-connected bilateral hearing loss, specifically, that an extraschedular rating under 38 C.F.R. § 3.321(b) is warranted.  In a September 2013 statement, the Veteran conveyed that difficulty hearing required him to have to frequently guess what others are saying at work.  The Veteran stated that working as an operating room nurse required him to be able to understand what is being communicated to him at all times, otherwise, patient safety is compromised.  Further, the Veteran stated that, while he could normally understand what someone is saying by looking at that person's face, the Veteran would nonetheless have difficulty understanding speech in an operating room where everyone is wearing a medical mask.

During the February 2017 Board hearing, the Veteran testified that he is no longer working full time and had retired approximately two to three years ago.  Although he is now retired, the Veteran testified to volunteering once a week at a local hospital working as an operating room nurse.  The Veteran testified to difficulty hearing what others are saying, especially in an operating room setting where others are wearing medical masks.  Further, the Veteran testified that, while hearing aids help by amplifying sounds, they do not help with speech discrimination.  

During the February 2017 Board hearing, the Veteran was also asked to detail how the service-connected bilateral hearing loss had impacted his employment and whether the hearing loss had caused him to take time off work, resulted in less desirable work assignments or shifts, or caused him to be denied a promotion.  The Veteran testified that the hearing loss had not caused occupational impact financially as he had already retired.  However, the Veteran also testified that wearing hearing aids prevented him from performing certain job functions as an operating room nurse prior to retirement.  For example, the Veteran testified to being unable to use a stethoscope without first removing the hearing aids from his ears; the Veteran testified that, once the hearing aids were removed, he was then able to use the stethoscope and was able to hear heartbeats and breathing sounds through them.

After a review of all the evidence, lay and medical, the Board finds that, for the entire period on appeal, the weight of the competent and probative lay and medical evidence demonstrates that a higher (compensable) disability rating for the service-connected bilateral hearing loss is not warranted.  The relevant evidence for this claim consists of the Veteran's lay statements, the Veteran's testimony during the February 2017 Board hearing, and the VA audiometric examination reports.

The Veteran underwent a VA audiometric examination in August 2009.  The examination report reflects the Veteran reported symptoms of difficulty hearing others talking and constant ringing in his ears.  The Veteran also reported occasional unsteadiness.  At that time, relevant pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
35
50
65
LEFT
25
35
60
70

Speech recognition scores conveyed speech discrimination of 94 percent in the right ear and 92 percent in the left ear.  The VA examiner assessed that the then current level of hearing loss had significant effects on occupation as the Veteran had difficulty hearing.

Based upon the results of the August 2009 examination, a Roman numeral I is designated for the right ear from Table VI of 38 C.F.R. § 4.85 and a Roman numeral I is also designated for the left ear.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a noncompensable rating is derived from Table VII of 38 C.F.R. § 4.85.  The intersection point for these categories shows that the hearing loss does not exceed the levels contemplated for a noncompensable (0 percent) schedular rating; thus, this audiometric and speech recognition evidence does not support a finding of a compensable rating.

The Veteran underwent another VA audiometric examination in August 2015.  At that time, relevant pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
25
50
70
 LEFT
15
35
65
75

Speech recognition scores conveyed speech discrimination of 96 percent in the right ear and 94 percent in the left ear.  At the conclusion of the examination, the VA examiner assessed that the then current level of hearing loss impacted ordinary conditions of daily life, including the Veteran's ability to work, based on the Veteran's reported difficulty hearing and understanding others during his daily activities.

Based upon the results of the August 2015 examination, a Roman numeral I is designated for the right ear from Table VI of 38 C.F.R. § 4.85 and a Roman numeral I is also designated for the left ear.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a noncompensable rating is derived from Table VII of 38 C.F.R. § 4.85.  The intersection point for these categories shows that the hearing loss does not exceed the levels contemplated for a noncompensable (0 percent) schedular rating; thus, this audiometric and speech recognition evidence does not support a finding of a compensable rating.

The application of the rating schedule to the audiometric findings does not establish entitlement to an initial compensable disability rating for bilateral hearing loss for any period.  The weight of the competent and probative lay and medical evidence of record is against a higher (compensable) initial disability rating for bilateral hearing loss at any point during the pendency of this appeal.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Referral Consideration

The Board had also considered whether an extraschedular rating is warranted for the service-connected bilateral hearing loss during the relevant period on appeal.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2017).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Yancy v. McDonald, 27 Vet. App. 484 (2016); Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances); Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) ("[t]he rating schedule must be deemed inadequate before extraschedular consideration is warranted").  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 116.  Third, if the first two Thun elements have been satisfied, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 116.  In other words, the first element of Thun compares a veteran's symptoms to the rating criteria, while the second element considers the resulting effects of those symptoms; if either prong is not met, then referral for extraschedular consideration is not appropriate.  Yancy, 27 Vet. App. at 494-95.

With respect to the first prong of Thun, the evidence in the instant appeal does not establish such an exceptional disability picture as to render the schedular criteria inadequate.  The schedular rating criteria for rating hearing loss provide for disability ratings based on audiometric evaluations, to include speech discrimination and pure tone testing.  Here, the Veteran's hearing loss symptoms and described hearing impairments are contemplated by the schedular rating criteria.  The Veteran's hearing loss disability has manifested in difficulty hearing conversations with background noise present, difficulty understanding what others are saying, and needing to regularly ask others to repeat themselves, which causes difficulties functioning in both professional and social environments.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss in various contexts, as measured by both audiometric testing and speech recognition testing.  The ability of the Veteran to hear sounds and voices is measured and rated by an audiometric test, as this test measures different frequencies and captures high frequency hearing loss from sources including voices, music, sirens, and certain high-pitched sounds.  The ability of the Veteran to understand people and having to ask others to repeat themselves on a regular basis is rated by a speech recognition test, as this test measures conversation comprehension, words, and missed conversations.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which were not demonstrated in this case, and as measured by both audiometric testing and speech recognition testing.  See Doucette, 28 Vet. App. 366 (holding "that the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech").

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25,202 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17,295 (Apr. 12, 1994).

The inherent purpose of the schedular rating criteria is to determine, as far as practicable, the severity of functional impact resulting from a service-connected disability, including any resultant occupational and social impairment, and therefore contemplates the Veteran's difficulties functioning in a social environment due to hearing loss.  Accordingly, the Board finds that the Veteran's reported hearing-related difficulties are factors contemplated in the regulations and schedular rating criteria.  See also Doucette, 28 Vet. App. 366 (holding that "the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure . . . an inability to hear or understand speech or to hear other sounds in various contexts . . . are contemplated by the schedular rating criteria"). 

With respect to functional impairment due to ringing in the ears, this symptom is not contemplated in the rating schedule to be a symptom associated with hearing loss, but is specifically indicated by the rating schedule to be a separately ratable disability.  Symptoms of ringing in the ears are recognized in the rating schedule as symptoms of tinnitus (DC 6260), for which the Veteran has already been awarded service connection and would be rated in accordance to the applicable schedular criteria.

With respect to the functional impairment due to occasional unsteadiness reported during the August 2009 VA audiometric examination, this symptom is also not contemplated in the rating schedule to be a symptom associated with hearing loss, but is specifically indicated by the rating schedule to be due to separately ratable disabilities.  Symptoms such as occasional unsteadiness are recognized in the rating schedule as symptoms of cholesteatoma (DC 6200), peripheral vestibular disorders (DC 6204), or Meniere's syndrome (DC 6205), which are separately compensable disabilities distinct from hearing impairment (DC 6100) (and not to be combined with hearing impairment in the case of Meniere's syndrome), and would be rated in accordance to the schedular criteria under the applicable Diagnostic Code, provided it is present in the Veteran and adjudicated to be service connected.

Turning to the question of whether the above stated symptoms are related to the service-connected bilateral hearing loss so as to be considered in determining whether extraschedular referral might be warranted, as there is no competent evidence in the record to suggest that symptoms of occasional unsteadiness are related to the service-connected bilateral hearing loss, the Board is precluded from finding such a relationship exists.  See 38 C.F.R. § 4.14 (2017) ("[T]he use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation. . . [is] to be avoided.").

In order for the Veteran to obtain a rating for the symptoms of occasional unsteadiness, either together with or separate from hearing loss, as cholesteatoma (DC 6200) or as a peripheral vestibular disorder (DC 6204), or to obtain a rating for Meniere's syndrome (DC 6205) in lieu of hearing loss, service connection must first be established for these symptoms or the disability that accounts for these symptoms.  For these reasons, the Board finds that the record does not establish that Veteran's bilateral hearing loss is so exceptional or unusual as to warrant referral for extraschedular consideration.

The Board has also considered the Veteran's assertions that the August 2009 and August 2015 VA audiometric examinations did not adequately capture the severity of the Veteran's hearing loss disability in the context of daily life given that the VA examinations were conducted in a quiet, sound-controlled environment.  On the contrary, the Court has previously upheld VA's policy of conducting audiometric testing in a sound-controlled room, which is designed to obtain the necessary information for the full and accurate application of the hearing loss rating schedule.  Martinak v. Nicholson, 21 Vet. App. 447, 454 (2007).  Moreover, the Court recognized in Doucette, 28 Vet. App. 366, that VA's audiometric tests are specifically designed to measure the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment; thus, the Veteran's inability to hear or understand speech or to hear other sounds in various contexts have been sufficiently measured during the VA examination and such functional effects are contemplated by the schedular rating criteria.

Comparing the Veteran's disability level and symptomatology of the bilateral hearing loss to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  As there are no additional expressly or reasonably raised issues presented on the record, and absent any exceptional factors associated with hearing loss, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. 

Finally, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, as distinguished 

from the facts in Rice, the evidence of record does not indicate that the Veteran is unemployable due to one or more service-connected disabilities.  As such, the Board finds that the issue of entitlement to a TDIU has not been raised; therefore, the issue is not before the Board on appeal.


ORDER

Service connection for benign prostatic hyperplasia is granted.

Service connection for a bilateral knee disability is denied.

Service connection for a lumbar spine disability is denied.

For the entire initial rating period on appeal, a compensable disability rating for service-connected bilateral hearing loss is denied.






____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


